     Case 1:20-cv-00359-MAD-DJS Document 26 Filed 09/21/20 Page 1 of 6



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

MICHAEL MILLER,

                                    Plaintiff,
       vs.                                                        1:20-CV-359
                                                                  (MAD/DJS)

ANTHONY AUBIN and JUSTIN DANIELS,

                              Defendants.
____________________________________________

APPEARANCES:                                       OF COUNSEL:

HARRIS, CONWAY & DONOVAN, PLLC                     RYAN T. DONOVAN, ESQ.
50 State Street
2nd Floor
Albany, New York 12207
Attorneys for Plaintiff

ANTHONY AUBIN
Defendant pro se

Mae A. D'Agostino, U.S. District Judge:

                        MEMORANDUM-DECISION AND ORDER

                                     I. INTRODUCTION

       Plaintiff commenced this action on March 30, 2020, alleging breach of contract,

conversion, fraud, and conspiracy to commit fraud. See Dkt. No. 1. On May 22, 2020, Plaintiff

filed an affidavit of service, demonstrating that Defendant Anthony Aubin had been served with

the summons and complaint. See Dkt. No. 16. On July 15, 2020, Plaintiff requested that the

Clerk enter default against Defendant Aubin, which was entered the following day. See Dkt. Nos.

17 & 18.
      Case 1:20-cv-00359-MAD-DJS Document 26 Filed 09/21/20 Page 2 of 6



        Currently before the Court is Plaintiff's motion for default judgment against Defendant

Aubin. See Dkt. No. 20.

                                       II. BACKGROUND

        In January of 2020, while shopping online, Plaintiff located a vehicle he wished to

purchase; specifically, a 2019 Audi. See Dkt. No. 1 at ¶ 9. The Audi was being marketed online

for sale by Defendant Aubin. See id. at ¶ 10. Upon information and belief, the Audi was owned

by Defendant Justin Daniels, who had authorized Defendant Aubin to sell the vehicle on his

behalf. See id. at ¶¶ 11-12. The total purchase price of the Audi was $59,500.00. See id. at ¶ 12.

        Plaintiff purchased the vehicle in good faith on January 28, 2020. See id. at ¶ 13. Plaintiff

wired Defendant Aubin $35,000.00 and paid the remaining $24,500.00 in cash upon receiving the

vehicle. See id. at ¶ 14. Plaintiff traveled to Chase Bank in Clifton Park, New York where he met

Defendant Aubin. See id. at ¶ 15. At the bank, Plaintiff and Defendant Aubin signed a Vehicle

Sales Agreement. See id. Additionally, Defendant Aubin produced a wire notice indicating that

the money had been forwarded to Defendant Daniels to satisfy any and all liens on the Audi. See

id. at ¶ 17.

        Upon further investigation after a second transaction, which will be described below, it

was determined that the lien had never been satisfied on the Audi and the money had never been

received by Defendant Daniels. See id. at ¶ 18. According to the complaint, there is a $65,000.00

lien on the Audi which remains unsatisfied at this time. See id. at ¶ 19.

        After the transaction for the Audi, Defendant Aubin contacted Plaintiff indicating that he

had a 2017 Mercedes G550 AMG Sport for sale. See Dkt. No. 1 at ¶ 21. Plaintiff agreed to

purchase the Mercedes for $63,000.00, and Defendant Aubin agreed to deliver the vehicle to

Plaintiff, at or around his residence in Baltimore, Maryland. See id. at ¶¶ 22-23.

                                                  2
      Case 1:20-cv-00359-MAD-DJS Document 26 Filed 09/21/20 Page 3 of 6



       On or about February 4, 2020, Plaintiff wired $10,000.00 to Defendant Aubin, with the

balance to be paid in cash upon delivery. See id. at ¶ 24. Upon delivery of the Mercedes on

February 5, 2020, Plaintiff handed Defendant Aubin $53,000.00 in cash. See id. at ¶ 25. At that

time, a Vehicle Sales Agreement was signed by Defendant Aubin and Plaintiff. See id. at ¶ 26.

       Similar to the first transaction, Defendant Aubin produced a fraudulent wire form to

establish that Defendant Daniels received the money for the sale of the Mercedes. See id. at ¶ 27.

After the transaction, Plaintiff continued to question Defendant Aubin about whether the vehicle's

lien was paid off. See id. at ¶ 28. In response, Defendant Aubin produced a fraudulent letter on

Bank of America letterhead establish that the lien on the Mercedes had been satisfied. See id. at ¶

29. Thereafter, Plaintiff contacted the Bank of America branch in Clifton Park, New York and

confirmed that the letter was not official and that the confirmation on the loan and account

numbers were incorrect. See id. at ¶ 30.

       Weeks after the sale, it was determined that the lien on the Mercedes was approximately

$93,000.00. See id. at ¶ 31. Plaintiff claims that he is now in possession of two vehicles, the

Audi and Mercedes, that do not have clean title, for which he paid Defendants a total of

$122,500.00. See id. at ¶ 32.

       On July 31, 2020, when Defendant Aubin failed to appear in this action and his time to

answer had expired, Plaintiff moved for default judgment. See Dkt. No. 20. On August 26, 2020,

the Court received a one-page letter from Defendant Aubin. See Dkt. No. 25. In this letter,

Defendant Aubin apologizes for his "late response" and claims that he has had criminal charges

brought against him and that he did not realize that this civil action was an entirely different

proceeding. See id. Defendant Aubin further states that he does not have an attorney and cannot

afford one because he has spent him money securing his bail. See id. Given the special solicitude

                                                   3
      Case 1:20-cv-00359-MAD-DJS Document 26 Filed 09/21/20 Page 4 of 6



courts are required to show pro se litigants, the Court construes Defendant Aubin's letter as a

motion to vacate the entry of default.

                                         III. DISCUSSION

       Rule 55(a) of the Federal Rules of Civil Procedure provides that "[w]hen a party against

whom a judgment ... is sought has failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise, the clerk must enter the party's default." Fed. R. Civ. P. 55(a). Rule 55(c)

provides that "[t]he court may set aside an entry of default for good cause, and it may set aside a

default judgment under Rule 60(b)." Fed. R. Civ. P. 55(c). The factors used by courts to decide

whether to set aside a default or a default judgment are the same, but "courts apply the factors

more rigorously in the case of a default judgment ... because the concepts of finality and litigation

repose are more deeply implicated in the latter action." Enron Oil Corp. v. Diakuhara, 10 F.3d

90, 96 (2d Cir. 1993). In this case, while the Clerk has entered a default, there is no default

judgment. Under these circumstances, the Court decides a motion to vacate under the more

lenient standard of Rule 55(c). See Meehan v. Snow, 652 F.2d 274, 276 (2d Cir. 1981); see also

Austin Energy, LLC v. Eco Lumens, LLC, No. 11-CV-5749, 2013 WL 6835192, *2 (E.D.N.Y.

Dec. 19, 2013) (citing Meehan, 652 F.2d at 276).

       Rule 55(c) provides that "[t]he court may set aside an entry of default for good cause."

Fed. R. Civ. P. 55(c). When determining whether there is "good cause" to vacate entry of default

under Rule 55(c), a district court must consider three factors: (1) the willfulness of the default; (2)

the existence of a meritorious defense to the defaulted claims; and (3) prejudice to the

non-defaulting party should relief be granted. See Pecarsky v. Galaxiworld.com, Ltd., 249 F.3d

167, 171 (2d Cir. 2001). No one factor is dispositive. See Murray Eng'g, P.C. v. Windermere

Props LLC, No. 12 Civ. 0052, 2013 WL 1809637, *4 (S.D.N.Y. Apr. 30, 2014). Because an entry

                                                   4
      Case 1:20-cv-00359-MAD-DJS Document 26 Filed 09/21/20 Page 5 of 6



of default is generally disfavored and is considered an "extreme sanction" that "must remain a

weapon of last, rather than first resort," Meehan, 652 F.2d at 277, any doubt "as to whether a

default should be granted or vacated" must be "resolved in favor of the defaulting party," Enron

Oil Corp. v. Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993); see also Brady v. W. Overseas Corp., No.

04-CV-2878, 2008 WL 4936875, *4 (E.D.N.Y. Nov. 14, 2008) ("Any doubts as to whether a

default should be vacated must be resolved in favor of trial on the merits").

        As to the first factor, willfulness of the default, Defendant Aubin explains in his letter that

he is facing criminal charges stemming from the alleged fraudulent that is at the heart of this

matter and that he did not realize that this action was in addition to the criminal case that he is

facing. Although he provides little in his letter, the Court finds that, in light of his pro se status,

that this is sufficient to find that Plaintiff's default was not willful. See Church & Dwight Co. v.

Kaloti Enters. of Mich., L.L.C., No. 07 Civ. 612, 2011 WL 4529605, *3 (E.D.N.Y. Sept. 28,

2011) ("Willfulness, in this context, refers to 'conduct that is more than merely negligent or

careless,' and can be found where 'the conduct of counsel or the litigant was egregious and was not

satisfactorily explained'") (quoting S.E.C. v. McNulty, 137 F.3d 732, 738 (2d Cir. 1998)).

        As to the second factor, Defendant Aubin's letter makes no mention of any potential

meritorious defense. However, considering that he is proceeding pro se, the fact that he does not

satisfy this element does not preclude the Court from vacating the entry of default. See Traguth v.

Zuck, 710 F.2d 90, 95 (2d Cir. 1983) (holding that when the party against whom the default is

entered is a pro se defendant, courts must be particularly sensitive to the defendant's ability to

protect his or her rights).

        Finally, the Court finds that Defendant Aubin has satisfied the third element, as Plaintiff

will not suffer prejudice in any meaningful way. Even if the Court were to grant Plaintiff's motion

                                                    5
      Case 1:20-cv-00359-MAD-DJS Document 26 Filed 09/21/20 Page 6 of 6



for default judgment against Defendant Aubin, the case would still proceed as to Plaintiff's claims

against Defendant Daniels. Therefore, any delay in permitting Defendant Aubin to answer the

complaint will cause Plaintiff little, if any, harm.

                                         IV. CONCLUSION

        Accordingly, the Court hereby

        ORDERS that Defendant Aubin's motion to vacate the Clerk's entry of default (Dkt. No.

25) is GRANTED; and the Court further

        ORDERS that Plaintiff's motion for default judgment (Dkt. No. 20) is DENIED without

prejudice; and the Court further

        ORDERS that the Clerk of the Court is hereby directed to VACATE the entry of default

against Defendant Aubin; and the Court further

        ORDERS that Defendant Aubin is to submit his answer or otherwise respond to Plaintiff's

complaint by October 23, 2020.1 If Defendant Aubin's response is not received by that date,

Plaintiff the Court will direct the Clerk of the Court to enter default against Defendant Aubin and

Plaintiff may refile his motion for default judgment; and the Court further

        ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: September 21, 2020
       Albany, New York




        1
         If Defendant Aubin is unable to retain an attorney to represent him in this matter, the
Court directs his attention to the Court's website, which has several resources available to persons
proceeding pro se in federal court. The links to the information can be found at
https://www.nynd.uscourts.gov/representing-yourself-federal-court.
                                                       6
